Dear Secretary Carnahan:
This office received your letter of April 24, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for an initiative petition submitted by Steven L. Reed to amend the Constitution of Missouri by adding Section 17(b) to Article IV, pertaining to recall of statewide elected officials (version 2). The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to allow voters to recall elected state officers?
  Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General